Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2020.12.07
                                                                         17:17:56 -06'00'



                  People v. Nepras, 2020 IL App (2d) 180081



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            KENNETH S. NEPRAS, Defendant-Appellant.



District & No.     Second District
                   No. 2-18-0081



Filed              July 13, 2020



Decision Under     Appeal from the Circuit Court of McHenry County, No. 17-CF-447;
Review             the Hon. James S. Cowlin, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Thomas A. Lilien, and Matthew J. Haiduk, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Patrick D. Kenneally, State’s Attorney, of Woodstock (Patrick
                   Delfino, David J. Robinson, and Allison Paige Brooks, of State’s
                   Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE BRIDGES delivered the judgment of the court, with
                   opinion.
                   Justices Jorgensen and Brennan concurred in the judgment and
                   opinion.
                                                OPINION

¶1         Defendant, Kenneth S. Nepras, appeals his conviction of burglary with the intent to commit
       a theft (720 ILCS 5/19-1(a) (West 2016)). On appeal, he argues that he is entitled to a new trial
       because the trial court erroneously prohibited him from introducing expert testimony that he
       was incapable of forming the specific intent for the offense. Because the trial court did not
       abuse its discretion in barring the expert testimony, we affirm.

¶2                                           I. BACKGROUND
¶3         Before his jury trial, defendant disclosed as an expert witness Dr. Robert Meyer, who
       would testify to defendant’s mental state, and the State moved in limine to bar the testimony.
       Defendant responded that Dr. Meyer’s testimony was admissible to show that defendant was
       incapable of the specific intent to commit a theft. The trial court granted the State’s motion and
       barred Dr. Meyer from testifying.
¶4         The following facts were presented at defendant’s trial. On May 5, 2017, shortly after 5
       a.m., a police dispatcher received a 911 call from Philip Crimaldi, who reported an incident at
       a laundromat in Woodstock. The dispatcher sent police officers, who arrived at the laundromat
       during the 911 call.
¶5         According to Crimaldi, on May 5, 2017, he was homeless and living in a wooded area next
       to the laundromat. At about 5 a.m., he went to the laundromat to dry his blanket. As he
       approached the laundromat, he saw defendant walk in. Defendant tried to open the office door,
       and after failing to do so, he kicked in the door. Instead of entering the laundromat, Crimaldi
       called the police.
¶6         On cross-examination, Crimaldi acknowledged that he did not see defendant carry
       anything, such as a duffel bag, a hammer or mallet, or any burglary tools. He also admitted
       that he did not know why defendant entered the laundromat.
¶7         Officer Charles Vorderer of the Woodstock Police Department and several other officers
       arrived at the laundromat around 5:10 a.m. Upon entering the laundromat, Officer Vorderer
       saw that an office door had been locked but subsequently kicked in. As he and another officer
       entered the office, he heard sounds from behind another locked door. He heard “coins jingling
       and things being shuffled around.” That door led to an area behind a row of dryers and two
       coin machines. Other officers pried open the door, entered the area, discovered defendant, and
       handcuffed him. There was no damage to either of the coin machines. Defendant had some
       change and a few miscellaneous items in his pockets.
¶8         After defendant was taken to the police station, the police determined that defendant’s car
       was parked in the lot near the laundromat. Heather Meton was in the passenger seat. When
       Officer Vorderer searched defendant’s car, he did not find any cash, contraband, burglary tools,
       or masks.
¶9         Officer Christopher Naatz of the Woodstock Police Department arrived just after Officer
       Vorderer did. He and Officer Vorderer entered the front door at the same time. The officers
       entered the office, and Officer Naatz could hear clanging coming from behind the wall of
       dryers.
¶ 10       Officer David Sharp of the Woodstock Police Department also responded to the scene.
       When he and the other officers entered the area behind the locked door, defendant was on the

                                                   -2-
       floor, kneeling directly adjacent to the backs of the coin machines. Upon the officers entering
       that area, defendant put his hands up.
¶ 11       According to Meton, she had known defendant for about a month before the incident. In
       the early morning of May 5, 2017, defendant drove to Meton’s home and asked her to ride
       along with him to Stockton to “pick up money from the mother of his child.” Meton agreed,
       and defendant began driving on back roads. At one point, they parked in a lot in a strip mall.
       Meton did not know where they were.
¶ 12       Defendant parked the car and went into one of the businesses, and Meton remained in the
       car. Shortly thereafter, defendant returned to the car, grabbed his cell phone, and reentered the
       business. Meton estimated that defendant was in the building about five minutes before the
       police arrived. She did not know what he was doing inside.
¶ 13       Edward Serritella operated the laundromat. It was open 24 hours, 7 days a week. There was
       an office that was locked. Only he and his sole employee, Norma Gonzalez, had access to the
       office. When Serritella left the laundromat on May 4, 2017, the office door was locked. At any
       given time, each of the two coin machines contained about $2000 in coins and cash. Only
       Serritella had authorized access to the coin machines. Following defendant’s arrest, Serritella
       inspected the coin machines and reported that neither had been tampered with.
¶ 14       Gonzalez worked at the laundromat, cleaning and assisting customers. According to
       Gonzalez, she had a key to the office but not to the area behind the dryers and coin machines.
¶ 15       On May 5, 2017, between 6:15 and 6:30 a.m., Serritella asked Gonzalez to meet with the
       police at the laundromat. She told the officers that about $30 in coins and bills had been kept
       in a small container on Serritella’s desk, but the money was now missing. On cross-
       examination, she testified that, under a calculator, there was $250 in cash that was not touched.
¶ 16       Sergeant Robbie Branum of the Woodstock Police Department met with defendant at the
       police station. Defendant asked why he was there. Sergeant Branum told him that he had been
       in a business that did not belong to him. When Sergeant Branum asked defendant why he had
       been in the business, defendant answered that he was just trying to sleep. Defendant added that
       when he arrived the office door had already been forced open.
¶ 17       The jury found defendant guilty of burglary with the intent to commit a theft. Defendant
       filed a motion for a new trial, in which he contended, among other things, that the trial court
       had erred in barring Dr. Meyer’s testimony. The trial court denied defendant’s motion and
       sentenced him to 42 months’ imprisonment. Defendant filed a timely notice of appeal.

¶ 18                                          II. ANALYSIS
¶ 19       On appeal, defendant contends that the trial court erred in barring admission of Dr. Meyer’s
       expert testimony on the issue of whether defendant had the specific intent to commit a theft in
       the laundromat. The State responds that the evidence was properly excluded, because it
       essentially amounted to a diminished-capacity defense.
¶ 20       A criminal defendant has a right to a meaningful opportunity to present a complete defense.
       People v. Johnson, 2018 IL App (1st) 140725, ¶ 58 (citing Holmes v. South Carolina, 547 U.S.
319, 331 (2006)). However, well-established rules of evidence permit a trial court to exclude
       evidence if its probative value is outweighed by unfair prejudice, confusion of the issues, or
       potential to mislead the jury. Johnson, 2018 IL App (1st) 140725, ¶ 58; see also Ill. R. Evid.
       403 (eff. Jan. 1, 2011) (“Although relevant, evidence may be excluded if its probative value is

                                                   -3-
       substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
       misleading the jury, or by considerations of undue delay, waste of time, or needless
       presentation of cumulative evidence.”). A trial court has the inherent authority to admit or
       exclude evidence, and we review its decision to grant or deny a motion in limine for an abuse
       of discretion. Johnson, 2018 IL App (1st) 140725, ¶ 58. Decisions as to whether to admit expert
       testimony are likewise reviewed for an abuse of discretion. People v. Becker, 239 Ill. 2d 215,
       234 (2010).
¶ 21        A trial court abuses its discretion only when its decision is arbitrary, fanciful, or
       unreasonable or when no reasonable person would take the trial court’s view. Johnson, 2018
IL App (1st) 140725, ¶ 59. Rather than consider whether it would have made the same decision,
       a reviewing court considers whether the trial court’s decision was arbitrary, made without
       conscientious judgment, or was otherwise made in such a way that the trial court exceeded the
       bounds of reason and ignored recognized principles of law such that substantial prejudice
       resulted. Johnson, 2018 IL App (1st) 140725, ¶ 59.
¶ 22        A person commits burglary with the intent to commit a theft when he knowingly enters a
       building without authority and with the intent to commit a theft therein. 720 ILCS 5/19-1(a)
       (West 2016). Thus, to sustain a conviction, the State must prove that the defendant (1) entered
       a building without authority and (2) with the intent to commit a theft. People v. Ybarra, 272
Ill. App. 3d 1008, 1010 (1995). The manner of entry, as well as the intent to commit a theft,
       may be inferred from circumstantial evidence. People v. Smith, 2014 IL App (1st) 123094,
       ¶ 13. Indeed, the mens rea of a crime is rarely proved with direct evidence and is generally
       inferred from circumstantial evidence. People v. Mayo, 2017 IL App (2d) 150390, ¶ 30.
       Circumstances relevant to prove intent to commit burglary include the time, place, and manner
       of entry; the defendant’s activity within the premises; and any alternative explanations offered
       for his presence. People v. Grathler, 368 Ill. App. 3d 802, 808 (2006).
¶ 23        Because a defendant’s state of mind at the time of the crime is a question for the trier of
       fact, an expert witness who was not present when the defendant entered the premises cannot
       opine whether the defendant acted with a specific mental state. People v. Frazier, 2019 IL App
       (1st) 172250, ¶ 33 (citing People v. Hulitt, 361 Ill. App. 3d 634, 639 (2005)). Thus, allowing
       expert testimony regarding a defendant’s mental state at the time of the offense would usurp
       the province of the trier of fact. Frazier, 2019 IL App (1st) 172250, ¶ 33.
¶ 24        Some jurisdictions recognize the affirmative defense of diminished capacity, which
       permits a legally sane defendant to present evidence of his mental illness to negate the specific-
       intent element of a particular crime. Johnson, 2018 IL App (1st) 140725, ¶ 63; see also Hulitt,
361 Ill. App. 3d at 640. However, it is well established that diminished capacity is no longer
       recognized as a defense in Illinois. Frazier, 2019 IL App (1st) 172250, ¶ 35.
¶ 25        Here, defendant sought to admit expert testimony to show that, at the time he entered the
       laundromat, he could not form the specific intent to commit a theft. However, because Dr.
       Meyer was not present when defendant entered the laundromat, he was not capable of opining
       whether defendant had the intent to commit a theft. Further, the use of expert testimony to
       show whether defendant had the specific intent to steal would have usurped the province of
       the trier of fact. Thus, the trial court did not abuse its discretion in barring Dr. Meyer’s
       testimony.
¶ 26        Defendant contends, however, that he should have been allowed to introduce such
       evidence, because there was no direct evidence of his intent to commit a theft. We disagree.

                                                   -4-
       As noted, specific intent is rarely proved with direct evidence and is most often proved with
       circumstantial evidence. Accordingly, it was up to the jury to determine, based on that
       circumstantial evidence, whether defendant entered the laundromat with the intent to commit
       a theft. The lack of direct evidence did not justify admission of the otherwise prohibited expert
       testimony.
¶ 27        Indeed, there was ample circumstantial evidence from which the jury could infer that
       defendant entered the laundromat intending to commit a theft. Defendant emphasizes that he
       was found without burglary tools, but the door to the office had been opened forcibly.
       Defendant entered the office and was found in an area that was ordinarily locked and that gave
       him access to the rear of coin machines. Although defendant was arrested without money or
       property traceable to the laundromat, Gonzalez testified that about $30 was missing. The
       absence of evidence of coin-machine tampering could be explained by the prompt arrival of
       the police soon after defendant entered the laundromat. The jury could reasonably conclude
       that defendant simply did not have the opportunity to break into the machines. Finally, Meton
       testified that defendant had told her that they were going on an errand to retrieve money. He
       claimed that they would ride to Stockton to get money from his child’s mother, but he drove
       to the laundromat instead. Defendant’s expressed desire for money, combined with his conduct
       at the laundromat, provided a sufficient basis for the jury to determine that he entered with the
       intent to commit a theft.
¶ 28        To the extent defendant’s proposed expert testimony was effectively a diminished-capacity
       defense, the trial court did not abuse its discretion in barring it. As discussed, that defense is
       no longer available in Illinois. More importantly, a defendant may not raise it in the guise of a
       reasonable doubt argument. Hulitt, 361 Ill. App. 3d at 641.
¶ 29        Further, defendant’s reliance on People v. Strader, 278 Ill. App. 3d 876 (1996), is
       misplaced. In Strader, the defendant presented an affirmative defense of second degree murder
       based on heat of passion. Strader, 278 Ill. App. 3d at 881. Accordingly, the defendant had the
       burden to prove that defense. Strader, 278 Ill. App. 3d at 882. Thus, the appellate court held
       that it was error (albeit harmless) for the trial court to have barred the defendant’s proposed
       expert testimony related to his heat-of-passion defense to first degree murder. Strader, 278 Ill.
       App. 3d at 883-85. Here, however, defendant never raised an affirmative defense. Rather, he
       merely challenged whether the State proved that he had the requisite intent to commit a theft.
       Thus, he had no burden of proof. Because Strader is distinguishable from this case, it does not
       support defendant.
¶ 30        For the foregoing reasons, the trial court did not abuse its discretion in barring defendant
       from introducing expert testimony on the issue of whether he entered the laundromat with the
       intent to commit a theft.

¶ 31                                      III. CONCLUSION
¶ 32      For the reasons stated, we affirm the judgment of the circuit court of McHenry County.

¶ 33      Affirmed.




                                                   -5-